— Motion to dismiss appeal from order permitting city of New York to intervene granted, with ten dollars costs. Motion to dismiss appeal from judgment denied, on condition that the appellants perfect their appeal and put the case upon the next calendar of this court;-otherwise, motion granted, with ten dollars costs. Motion to postpone the argument of preceding motion denied, without costs. Motion for stay of judgment granted. Present — Woodward, Jenks, Gaynor, Burr and Rich, JJ. Settle orders before Mr. Justice Burr.